DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

2.	 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR
1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nathan Letz on December 2, 2021
	The application has been amended as follows:
Claim 6: A method for fabricating a particle comprising an aggregate of polymer molecules and having a branched fibrous structure, the method comprising:
- flowing a dispersion medium through a high shear mixer;
- introducing a precursor solution into the dispersion medium to form a dispersion system comprising the dispersion medium and a plurality of dispersed-phase components of the precursor solution, wherein the precursor solution comprises a polymer dissolved in a polymer 

- shearing the dispersed-phase components by flowing the dispersion system through the high shear mixer, wherein the dispersion system has a Reynolds number of about 3,000 or higher, whereupon the particle is formed in the dispersion medium wherein the particle comprises an aggregate of polymer molecules, and has a branched fibrous structure that includes at least a first portion, a second portion and a third portion, each portion individually having a plurality of fibers wherein:
- the first portion comprises a first plurality of fibers having diameters of from about 10 times to about 100 times larger than the fiber diameters of the third portion, wherein the surface area of the first portion constitutes from about 10% to about 40% of the surface area of the particle;

- the second portion comprises a second plurality of fibers extending from the first portion having diameters of from about 5 times to about 10 times larger than the fiber diameters of the third portion, wherein the surface area of the second portion constitutes from about 20% to about 50% of the surface area of the particle; and

- the third portion comprises a third plurality of fibers extending from the second portion having diameters of from about 20 nm to about 500 nm, wherein the surface area of the third portion constitutes from about 10% to about 70% of the surface area of the particle.

	Claim 7 is cancelled.
Reasons for Allowance

3. 	The following is an examiner’s statement of reasons for allowance: Applicant claims a particle as recited in claim 1. Additionally, Applicant claims a method of fabricating a particle as recited claim 6.
	The closest prior art, Yorimitsu et al., JP 2008-002037, teaches a fibrous structure containing a copolymer nanofiber having a maximum diameter of less than or equal to 800 nm and a minimum diameter of less than or equal to 100 nm and having a greater than 10 branch units [portions] wherein each branch unit extend in at least three directions from an adhesion point [see abstract, figure 1, 0012]. Yorimitsu fails to teach or suggest the first portion comprising a first plurality of fibers having diameters of from about 10 times to about 100 times larger than the fiber diameters of the third portion, wherein the surface area of the first portion constitutes from about 10% to about 40% of the surface area of the particle; the second portion comprises a second plurality of fibers extending from the first portion having diameters of from
5 times to about 10 times larger than the fiber diameters of the third portion, wherein the surface area of the second portion constitutes from about 20% to about 50% of the surface area of the particle; and the third portion comprising a third plurality of fibers extending from the second portion having diameters of from 20 nm to about 500 nm, wherein the surface area of the third portion constitutes from about 10% to about 10% to about 70% of the surface area of the particle.

	In summary, claims 1-6 and 8-27 are allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786